Citation Nr: 1711356	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  11-13 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent prior to April 14, 2011, and in excess of 20 percent thereafter for lumbar spinal stenosis, status post-operative with surgical scar. 

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claim is decided.

In a recent decision, the U.S. Court of Appeals for Veterans Claims (Court) held that a VA examination of the joints must, wherever possible, include range of motion testing, "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  In addition, if applicable, the examiner must provide range of motion findings for the "opposite undamaged joint."  The Court further held that if for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran last underwent a VA examination for his lumbar spine in July 2016.  The examiner tested the Veteran's initial range of motion, range of motion on repetitive use, and examined him after the repetitive use testing.  Additionally, the examiner noted there was no pain in weight-bearing range of motion.  The examination also assessed the Veteran's bilateral radiculopathy.  Under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  While the examiner covered some of the required criteria, he failed to discuss pain on active and passive motion.  The Board further notes the April 2011 VA examination also failed to address the required criteria.  As such, a remand is required in order to afford the Veteran an adequate examination. 

Next the Board notes that the Veteran asserts he is unable to work because of his lumbar spine stenosis and associated radiculopathy.  VA will grant a total disability rating based on individual unemployability (TDIU) when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  If there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Disabilities resulting from a common etiology will be considered a single disability.  Id.

Service connection is currently in effect for lumbar spinal stenosis, rated as 20 percent disabling; right and left lower extremity radiculopathy, secondary to lumbar spinal stenosis, rated as 20 percent and 10 percent disabling, respectively; right knee early degenerative joint disease with patella spurring, rated as 10 percent disabling; and hiatal hernia, rated as 10 percent disabling.  The Veteran's combined disability rating is 60 percent.  Although the spinal stenosis and bilateral radiculopathy of the lower extremities originated from a common etiology, the schedular criteria for a TDIU have not been met. 

Where the percentage requirements for a TDIU are not met, a total disability rating may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16 (b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation Service.  Id.  

When the Veteran underwent a VA examination in April 2011, the examiner found him to be unemployable.  The examiner stated that "due to [the] Veteran's lumbar stenosis and radiculopathy, he is unable to secure and maintain substantially gainful employment, including physical or sedentary employment."  Similarly, during the July 2016 VA examination, the examiner concluded the "Veteran's service connected back condition negatively impacts his ability to perform occupational tasks that require frequent lifting, stooping, climbing, or prolonged sitting/standing."  The Board also notes the Veteran currently receives Social Security disability benefits, primarily due to his back disorder.  

In sum, the Board finds that there is plausible evidence which suggests the Veteran is unable to secure and follow a substantially gainful occupation due to his lumbar spine disorder.  Therefore, if following the above-noted VA examination the Veteran still does not satisfy the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16 (a), the claim must be referred to the Director of Compensation Service for extraschedular approval.

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2. The Veteran should be afforded a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected lumbar spine disability with bilateral radiculopathy.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  If the examiner is unable to conduct the required testing or concludes the required testing is not necessary, he or she should clearly explain why that is so.

3. If following the Veteran's above-noted examination, the Veteran still does not satisfy the schedular criteria for entitlement to a TDIU rating, refer the issue to the Director of Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16 (b).  The electronic claims file must be made available to the Director of Compensation Service.

4. The RO or the AMO should undertake any other development it determines to be warranted.

5. Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




